Case 6:21-cv-06013-RTD-MEF Document 8                      Filed 04/09/21 Page 1 of 2 PageID #: 53



                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     HOT SPRINGS DIVISION

ERIC C. BURGIE                                                                                   PLAINTIFF


v.                                        Civil No. 6:21-cv-06013


JEANNIE PIKE, Garland County Circuit                                                         DEFENDANTS
Clerk; and JOHN HOMER WRIGHT,
Garland County Circuit Judge
                                                  ORDER
        Now before the Court is the Report and Recommendation filed February 9, 2021, by the Honorable

Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 6.) Plaintiff

proceeds in this section 42 U.S.C. §1983 action pro se. For purposes of pre-service screening, Judge Ford

found that Plaintiff’s application to proceed in forma pauperis (“IFP”) (ECF No. 2) should be denied.

Additionally, Judge Ford recommended that if Plaintiff wishes to continue his case, he should be ordered

to pay the $350 filing fee and $52 administration fee, for a total of $402, within 30 days of the Court’s order

denying the application to proceed IFP.

        Plaintiff filed his objections to the Report and Recommendation on February 26, 2021. (ECF No.

7). Plaintiff’s objections do not raise any new points of fact or law. Upon review, the Court adopts the

Report and Recommendation in toto.

        Accordingly, it is hereby ORDERED that Plaintiff’s application to proceed IFP (ECF No. 2) is

DENIED. It is further ordered that Plaintiff pay the $350 filing fee and $52 administration fee, for a total

of $402, within 30 days of the Court’s order.

        The Court certifies, pursuant to 28 U.S.C. §1915(a)(3), that an IFP appeal would not be taken in

good faith.

              IT IS SO ORDERED this 9th day of April 2021.
Case 6:21-cv-06013-RTD-MEF Document 8   Filed 04/09/21 Page 2 of 2 PageID #: 54




                                 /s/Robert T. Dawson
                                 ROBERT T. DAWSON
                                 SENIOR U.S. DISTRICT JUDGE
